Citation Nr: 1328578	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bronchial spasm and reactive airway disease with 
allergic component.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been 
advanced on the Board's docket. 

The Veteran served on active duty from April 1995 to 
September 1997. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from 
February 2009 and April 2010 rating decisions by the 
Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Hearings on these matters were conducted on March 3, 2010; 
September 2, 2010; and October 4, 2012.  The hearing 
transcripts are of record.  

The case was remanded for additional development in December 
2010 and January 2013.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 2013 remand directed that the Veteran be asked 
to identify all non-VA treatment providers who have treated 
him for his service-connected respiratory disorder and 
psychiatric disorder since service.  It also directed that 
records from Middlesex Hospital since February 2010 be 
obtained, pending written authorization from the Veteran.

The Veteran has not been asked to identify all non-VA 
treatment providers who have treated him for his respiratory 
disorder and psychiatric disorder.  Additionally, although 
the Veteran provided written authorization to obtain his 
records from Middlesex Hospital, the records have not been 
requested.   Remand is therefore required.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

In September 2008, the Veteran asserted that he was treated 
at "Virginia Beach Hospital" approximately one week after 
the incident for respiratory distress secondary to aspirated 
hydraulic fluid.  The record does not contain any treatment 
records from this facility.  These records may be of use in 
verifying the Veteran's military stressor and an attempt to 
obtain them must be made.  38 C.F.R.                   § 
3.159(c)(1).

The Veteran received a VA mental disorders examination in 
May 2013.  The examiner stated that the Veteran has 
depression which is secondary to his "physical debility," 
but did not identify the specific conditions causing the 
depression, or   state whether it is caused or aggravated by 
a service-connected disability.  Clarification must be 
sought upon remand.  
 
During a May 2013 VA respiratory disorders examination, the 
examiner stated that the Veteran would have "trouble 
performing a physical or sedentary job with [his] current 
symptoms."  The examiner's findings do not fully indicate 
the extent to which the Veteran's respiratory symptoms 
affect his employability.  Specifically, the opinion does 
not answer the question of whether or not he can engage in 
"substantially gainful employment" as contemplated by 
38 C.F.R. § 4.16(b).  The question must be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) are fully complied with and 
satisfied with respect to a claim for 
service connection for a psychiatric 
disorder on a secondary basis.    

2.  Ask the Veteran to identify all non-VA 
medical care providers who have treated 
him for his service-connected respiratory 
disorder and psychiatric disorder since 
service.  After securing any necessary 
release(s), obtain those records.  

The Veteran must also be asked to provide 
written authorization to obtain records 
related to his military stressor from 
Virginia Beach Hospital.  If records 
cannot be obtained after reasonable 
efforts have been made, notify the Veteran 
of the attempts made and allow him the 
opportunity to obtain the records.  

3.  Obtain all records from Middlesex 
Hospital since February 2010.  If any 
records cannot be obtained after 
reasonable efforts have been made, notify 
the Veteran of the attempts made and allow 
him the opportunity to obtain the records.  

4.  After the aforementioned development 
has been completed, return the claim file 
to the May 2013 mental disorders examiner, 
if available.  The entire claim file 
(i.e., the paper claim file and any 
medical records contained in Virtual VA, 
CAPRI, and AMIE) must be reviewed by the 
examiner.   If the examiner does not have 
access to Virtual VA, any relevant 
treatment records contained in the Virtual 
VA file that are not available on CAPRI or 
AMIE must be printed and associated with 
the paper claim file so they can be 
available to the examiner for review.

The examiner is to state whether the 
Veteran's service-connected respiratory 
disorder, or any other disorders that are 
service-connected during the development 
of the claim, caused or aggravated his 
depression.  

The examiner is advised that the term 
"aggravation" means a permanent increase 
in the claimed disability; that is, an 
irreversible worsening of the condition 
beyond the natural clinical course and 
character of the condition due to the 
service-connected disability as contrasted 
to a temporary worsening of symptoms.  

If the previous examiner is not available, 
schedule the Veteran for another VA mental 
disorders examination.  The entire claim 
file (i.e., the paper claim file and any 
medical records contained in Virtual VA, 
CAPRI, and AMIE) must be reviewed by the 
examiner.   If the examiner does not have 
access to Virtual VA, any relevant 
treatment records contained in the Virtual 
VA file that are not available on CAPRI or 
AMIE must be printed and associated with 
the paper claim file so they can be 
available to the examiner for review.

The examiner must provide an opinion as to 
whether it is at least as likely as not 
that any psychiatric disorder is at least 
as likely as not related to his active 
military service, or, alternatively, 
caused or aggravated by a service-
connected disability.  All opinions must 
be set forth in detail and explained in 
the context of the record.  For all 
disabilities determined to be service-
connected, the examiner must state whether 
it is of such severity as to preclude the 
Veteran's ability to maintain 
substantially gainful employment.  

The examination report must include a 
complete rationale for all opinions 
expressed.  If the examiner feels that the 
requested opinion cannot be rendered 
without resorting to speculation, the 
examiner must state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training). 

5.  Develop the increased rating claim and 
claim for service connection.  The AOJ 
must determine whether an additional VA 
respiratory disorders opinion is needed to 
decide the claims, considering any 
additional private or VA records that may 
be received.  Then, readjudicate the 
claims.  

6.  Following a decision on the increased 
rating claim and claim for service 
connection, schedule the Veteran for a VA 
examination in connection with his claim 
for a TDIU. The claim folder must be 
reviewed in conjunction with the 
examination. 
 
The examiner is to determine the extent to 
which all of the Veteran's service-
connected disabilities, currently 
bronchial spasm and reactive airway 
disease at 30%, affects his ability to 
obtain or retain substantially gainful 
employment, without regard to his age or 
nonservice connected disabilities.  If any 
claims for service connection are granted, 
these disorders also will need to be 
considered in determining their effect on 
his employability.  Thus, the examiner 
must be advised of all service-connected 
disabilities prior to rendering his/her 
opinion on the issue of employability. 
 
A complete rationale for all opinions 
expressed must be provided.

7.  Then, readjudicate the appeal.  If any 
of the benefits sought remain denied, 
issue a supplemental statement of the case 
and return the case to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2013).



